EXHIBIT 10.2

 

ALTERA CORPORATION

 

1996 STOCK OPTION PLAN

(As amended May 11, 2004)

 

1. Purposes of the Plan. The purposes of this Stock Option Plan are:

 

  • to attract and retain the best available personnel for positions of
substantial responsibility,

 

  • to provide additional incentive to Employees, and

 

  • to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any Committees as shall be administering
the Plan, in accordance with Section 4 of the Plan.

 

(b) “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code and the applicable laws of any
foreign country or jurisdiction where Options are, or will be, granted under the
Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.

 

(f) “Common Stock” means the Common Stock of the Company.

 

(g) “Company” means Altera Corporation, a Delaware corporation.

 

(h) “Continuous Status as an Employee” means that the employment relationship
with the Company, any Parent, or Subsidiary, is not interrupted or terminated.
Continuous Status as an Employee shall not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor. A leave of absence approved by the Company shall include sick
leave, military leave, or any other personal leave approved by an authorized
representative of the Company. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed



--------------------------------------------------------------------------------

by statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 181st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

 

(i) “Director” means a member of the Board.

 

(j) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(k) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(n) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(o) “Misconduct” means the commission of any act that is inimical, contrary, or
harmful to the interests of the Company (or any Parent or Subsidiary), including
but not limited to (1) conduct related to employment for which either criminal
or civil penalties may be sought, (2) willful violation of the Company’s written
policies, (3) engaging in any activity that is in competition with the Company
(or any Parent or Subsidiary), or (4) unauthorized disclosure of confidential
information or trade secrets of the Company (or any Parent or Subsidiary). The
foregoing definition shall not be deemed to be inclusive of all acts or
omissions that the Company (or any Parent or Subsidiary) may consider as
Misconduct for purposes of the Plan.

 

2



--------------------------------------------------------------------------------

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(q) “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option grant. The Notice of Grant is part of the
Option Agreement.

 

(r) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(s) “Option” means a stock option granted pursuant to the Plan.

 

(t) “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

(u) “Optioned Stock” means the Common Stock subject to an Option.

 

(v) “Optionee” means an Employee who holds an outstanding Option.

 

(w) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(x) “Plan” means this 1996 Stock Option Plan.

 

(y) “Retirement” means:

 

(i) a termination of Optionee’s Continuous Status as an Employee, other than for
Misconduct, after attaining age fifty-five (55) with at least ten (10) years of
service as an Employee of the Company; or

 

(ii) a termination of Optionee’s Continuous Status as an Employee as a result of
Disability, regardless of Optionee’s age, if Optionee has completed at least ten
(10) years of service as an Employee of the Company and if Optionee qualifies
for Social Security disability benefits at the time of such termination.

 

(z) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(aa) “Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended.

 

(bb) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.

 

3



--------------------------------------------------------------------------------

(cc) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 86,000,000 Shares. The Shares may be authorized, but unissued,
or reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated);
provided, however, that Shares that have actually been issued under the Plan
shall not be returned to the Plan and shall not become available for future
distribution under the Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. If permitted by Rule 16b-3, the Plan may be
administered by different bodies with respect to Directors, Officers who are not
Directors, and Employees who are neither Directors nor Officers.

 

(ii) Administration With Respect to Directors and Officers Subject to Section
16. With respect to Option grants made to Employees who are also Officers or
Directors subject to Section 16 of the Exchange Act, the Plan shall be
administered by (A) the Board, if the Board may administer the Plan in a manner
complying with the rules under Rule 16b-3 relating to the disinterested
administration of employee benefit plans under which Section 16 exempt
discretionary grants and awards of equity securities are to be made, or (B) a
committee or committees designated by the Board to administer the Plan, which
committee shall be constituted to comply with the rules under Rule 16b-3
relating to the disinterested administration of employee benefit plans under
which Section 16 exempt discretionary grants and awards of equity securities are
to be made. Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board. From time to time the
Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
rules under Rule 16b-3 relating to the disinterested administration of employee
benefit plans under which Section 16 exempt discretionary grants and awards of
equity securities are to be made.

 

(iii) Administration With Respect to Other Persons. With respect to Option
grants made to Employees who are neither Directors nor Officers of the Company,
the Plan shall be administered by (A) the Board or (B) a committee or committees
designated by the Board, which committee shall be constituted to satisfy
Applicable Laws. Once appointed, such Committee shall serve in its designated
capacity until otherwise directed by the Board. The Board may increase the size
of the Committee and appoint additional members, remove members (with or without
cause) and substitute new members, fill vacancies (however caused), and remove
all members of the Committee and thereafter directly administer the Plan, all to
the extent permitted by Applicable Laws.

 

4



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to grant options to Employees hereunder;

 

(ii) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(n) of the Plan;

 

(iii) to determine the Employees eligible to be granted Options hereunder;

 

(iv) to determine whether and to what extent Options are granted hereunder;

 

(v) to determine the number of shares of Common Stock to be covered by each
Option granted hereunder;

 

(vi) to approve forms of agreement for use under the Plan;

 

(vii) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options may be
exercised (which may be based on performance criteria), any vesting
acceleration, and any restriction or limitation regarding any Option or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

 

(viii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

(ix) to prescribe, amend, and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(x) to modify or amend each Option (subject to Section 14(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

 

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator; and

 

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

5



--------------------------------------------------------------------------------

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options.

 

5. Eligibility. Nonstatutory Stock Options may be granted to those Employees
selected by the Administrator. Incentive Stock Options may be granted only to
those Employees selected by the Administrator. If otherwise eligible, an
Employee who has been granted an Option may be granted additional Options.

 

6. Limitations.

 

(a) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted.

 

(b) Neither the Plan nor any Option shall confer upon an Optionee any right with
respect to continuing the Optionee’s employment relationship with the Company,
nor shall they interfere in any way with the Optionee’s right or the Company’s
right to terminate such employment relationship at any time, with or without
cause.

 

(c) The following limitations shall apply to grants of Options to Employees:

 

(i) No Employee shall be granted, in any fiscal year of the Company, Options to
purchase more than 2,000,000 Shares.

 

(ii) In connection with his or her initial employment, an Employee may be
granted Options to purchase up to an additional 2,000,000 Shares which shall not
count against the limit set forth in subsection (i) above.

 

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.

 

(d) Stock Option Exchange Program.

 

(i) In General. Certain Optionees will be permitted to make a one-time exchange
(the “Option Exchange Program”) of certain Options for a lesser number of new
Options (“Replacement Options”). Subject to part (iii) below, only Options
having an exercise price that is at least 150% of the fair market value of the
Company’s Common Stock as of May 23, 2003 will be eligible for the exchange
(“Eligible Options”). The fair market value of the Company’s Common Stock is
defined for purposes of the Option Exchange Program as the average closing price
of the Company’s Common Stock over the twenty trading days preceding May 23,
2003 (the “FMV”). All Optionees except for (1) the Company’s six most highly
compensated officers, (2) Employees hired after December 1, 2002, and (3)
Employees located in

 

6



--------------------------------------------------------------------------------

countries where the Company decides, in its sole discretion, that it is not
feasible or practical under local regulations to offer the Option Exchange
Program are eligible to participate in the Option Exchange Program
(collectively, “Eligible Optionees”). Subject to part (iii) below, Eligible
Options that are tendered by Eligible Optionees will be exchanged for a lesser
number of Replacement Options determined in accordance with the Option exchange
ratios set forth below. The Replacement Options will be granted on a date
determined by the Board of Directors that is at least six months and one day
after the date on which the Eligible Options are surrendered.

 

(ii) Exchange Ratios. The number of Replacement Options granted according to the
exchange ratios will be rounded down to the nearest whole share on a
grant-by-grant basis. On May 23, 2003, the Administrator will select the Option
exchange ratios from the table below based on the FMV as of May 23, 2003.

 

Potential Exchange Ratios for Possible FMVs Per Share of Our Common Stock

 

Tier

--------------------------------------------------------------------------------

  

Exercise Price

of Old Options

--------------------------------------------------------------------------------

   $7.00 per
share


--------------------------------------------------------------------------------

   $9.50 per
share


--------------------------------------------------------------------------------

   $12.00 per
share


--------------------------------------------------------------------------------

   $14.50 per
share


--------------------------------------------------------------------------------

   $17.00 per
share


--------------------------------------------------------------------------------

1

   $48.00 or Higher    5.00    4.00    3.00    2.50    2.25

2

   $40.00 - $47.99    3.50    3.00    2.50    2.25    1.75

3

   $30.00 - $39.99    2.50    2.25    2.00    1.75    1.50

4

   $26.00 - $29.99    2.25    2.00    1.50    1.50    1.25

5

   Below $26.00*    2.00    1.75    1.50    1.50    1.25

--------------------------------------------------------------------------------

* An Option will be eligible for the exchange only if its exercise price is at
least 150% of the FMV of our Common Stock on May 23, 2003. Consequently, certain
Options in this tier (“Below $26.00”) may not be eligible for the exchange.

 

If the FMV calculated on May 23, 2003 falls between any two of the values listed
across the top row of the table above, the Administrator will interpolate
between these values to determine an appropriate exchange ratio, rounded to the
nearest 0.25 share. If the FMV calculated on May 23, 2003 is below $7.00 per
share or above $17.00 per share, the exchange ratios will be recalculated based
on the Black-Scholes valuation model. If the FMV calculated on May 23, 2003 is
above $25.00 per share, the Option Exchange Program will be cancelled.

 

(iii) Options Granted within Six-Months Prior to the Option Exchange Program.
Once an Eligible Optionee elects to participate in the Option Exchange Program,
he or she will be required to tender any Options granted within the six months
preceding the commencement of the Option Exchange Program (“Six Months Prior
Options”). Six Months Prior Options are eligible to be exchanged even if such
Options have an exercise price that is less than 150% of the FMV of the
Company’s Stock as of May 23, 2003.

 

7



--------------------------------------------------------------------------------

(iv) Replacement Options. Subject to possible differences in certain
international locations, the Replacement Options will have an exercise price
equal to the Fair Market Value of the Company’s Common Stock on the date of the
new grant. Except in certain countries outside the United States as determined
by the Administrator in its sole discretion and except in the case of Six Months
Prior Options, the Replacement Options will have a term of seven years and will
vest over a thirty-month period with twenty percent vesting on the six-month
anniversary of the grant date and the remainder vesting in equal amounts on a
monthly basis. The Replacement Options for the Six Months Prior Options will
have the same term and vesting schedule as the Options they are replacing. All
other terms of the Replacement Options will be governed by the Plan.

 

(v) Foreign Jurisdictions. In order to facilitate participation in the Option
Exchange Program by those Eligible Optionees who are employed by the Company
outside the United States, the Administrator may provide for such modifications
and additional terms and conditions to the Option Exchange Program as the
Administrator may consider necessary or appropriate to accommodate differences
in local law, policy or custom, or to facilitate administration of the program.

 

7. Term of Plan. Subject to Section 18 of the Plan, the Plan shall become
effective upon its approval by the shareholders of the Company as described in
Section 18 of the Plan. It shall continue in effect for a term of ten (10) years
unless terminated earlier under Section 14 of the Plan.

 

8. Term of Option. The term of each Option shall be stated in the Notice of
Grant; provided, however, that in the case of an Incentive Stock Option, the
term shall be ten (10) years from the date of grant or such shorter term as may
be provided in the Notice of Grant.

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share on the date of grant.

 

(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period.

 

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

(i) cash;

 

(ii) check;

 

8



--------------------------------------------------------------------------------

(iii) promissory note;

 

(iv) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(v) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price;

 

(vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(vii) any combination of the foregoing methods of payment; or

 

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly after the Option is exercised. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 12 of the
Plan.

 

9



--------------------------------------------------------------------------------

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b) Termination of Employment Relationship.

 

(i) In General. Upon termination of an Optionee’s Continuous Status as an
Employee, other than upon the Optionee’s death, Disability, or Retirement, the
Optionee may exercise his or her Option within such period of time as is
specified in the Notice of Grant to the extent that he or she is entitled to
exercise it on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant). In
the absence of a specified time in the Notice of Grant, the Option shall remain
exercisable for thirty (30) days following the Optionee’s termination. In the
case of an Incentive Stock Option, such period of time for exercise shall not
exceed three (3) months from the date of termination. If, on the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the Shares covered by the unexercisable portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(ii) Retirement of Optionee. In the event of termination of an Optionee’s
Continuous Status as an Employee as a result of his or her Retirement, such
Optionee’s Option shall, in the sole discretion of the Administrator, accelerate
vesting or continue to vest, continue to become exercisable, and may be
exercised during such period of time as is determined by the Administrator and
as provided in the Option Agreement (but in no event may the Option be exercised
after the expiration date of the term of such Option as set forth in the Option
Agreement). If, at the end of such period of time, the Optionee is not entitled
to exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

 

(iii) Disability of Optionee. Upon termination of an Optionee’s Continuous
Status as an Employee as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option at any time within three (3) months (or such other
period of time not exceeding twelve (12) months as is determined by the
Administrator, with such determination in the case of an Incentive Stock Option
being made at the time of grant of the Option) from the date of termination, but
only to the extent that the Optionee is entitled to exercise it on the date of
termination (and in no event later than the expiration of the term of the Option
as set forth in the Notice of Grant). If, on the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the Plan. If,
after termination, the Optionee does not exercise his or her Option within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

10



--------------------------------------------------------------------------------

(iv) Death of Optionee. Upon the death of an Optionee:

 

(a) during the term of the Option who is at the time of his or her death an
Employee of the Company and who shall have been in Continuous Status as an
Employee since the date of grant of the Option, the Option may be exercised by
the Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance at any time within six (6) months (or, in the
case of Retirement, such longer period of time, not to exceed 12 months, as
determined by the Administrator) following the date of death, but in no event
later than the date of expiration of the term of such Option as set forth in the
Option Agreement, and only to the extent of the right to exercise the Option
that would have accrued had the Optionee continued living and remained in
Continuous Status as an Employee six (6) months after the date of death, subject
to the limitation set forth in Section 6(a); or

 

(b) within thirty (30) days (or such other period of time not exceeding three
(3) months as is determined by the Administrator, with such determination in the
case of an Incentive Stock Option being made at the time of grant of the Option)
after his or her termination of Continuous Status as an Employee, the Option may
be exercised by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, at any time within six (6) months
(or, in the case of Retirement, such longer period of time, not to exceed 12
months, as determined by the Administrator) following the date of death, but in
no event later than the date of expiration of the term of such Option as set
forth in the Option Agreement, and only to the extent of the right to exercise
the Option that had accrued at the date of termination.

 

(c) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

 

(d) Rule 16b-3. Options granted to individuals subject to Section 16 of the
Exchange Act (“Insiders”) must comply with the applicable provisions of Rule
16b-3 and shall contain such additional conditions or restrictions as may, in
the Administrator’s sole discretion, be necessary and desirable to qualify
thereunder for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

 

11. Non-Transferability of Options. An Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

 

12. Adjustments Upon Changes in Capitalization, Dissolution, Merger, or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock

 

11



--------------------------------------------------------------------------------

split, reverse stock split, stock dividend, combination, or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding, and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option prior to such transaction as to all of the Optioned
Stock covered thereby, including Shares as to which the Option would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.

 

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall have the right to
exercise the Option as to all of the Optioned Stock, including Shares as to
which it would not otherwise be exercisable. If an Option is exercisable in lieu
of assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee that the Option shall be fully
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period. For the purposes
of this paragraph, the Option shall be considered assumed if, following the
merger or sale of assets, the option or right confers the right to purchase or
receive, for each Share of Optioned Stock subject to the Option immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Share of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

13. Date of Grant. The date of grant of an Option shall be, for all purposes,
the date on which the Administrator makes the determination granting such
Option, or such other later date as is determined by the Administrator. Notice
of the determination shall be provided to each Optionee within a reasonable time
after the date of such grant.

 

12



--------------------------------------------------------------------------------

14. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or terminate the Plan.

 

(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule, or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule, or regulation.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension, or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company.

 

15. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, Applicable Laws, and the requirements of
any stock exchange or quotation system upon which the Shares may then be listed
or quoted, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Option, the
Company may require the person exercising such Option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

16. Liability of Company.

 

(a) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

(b) Grants Exceeding Allotted Shares. If the Optioned Stock covered by an Option
exceeds, as of the date of grant, the number of Shares which may be issued under
the Plan without additional shareholder approval, such Option shall be void with
respect to such excess Optioned Stock, unless shareholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 14(b) of the Plan.

 

13



--------------------------------------------------------------------------------

17. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

18. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such shareholder approval shall be obtained in the
manner and to the degree required under Applicable Laws and the rules of any
stock exchange upon which the Common Stock is listed.

 

14